Exhibit 10.3 Employment Agreement Employment Agreement (this "Agreement") dated as of September 1, 2010 (the "Effective Date") by and between Prospect Global Resources Inc. a Delaware corporation (the "Company"), and Jonathan Bloomfield (the “Executive”). WHEREAS, the Company recognizes that the Executive's talents and abilities are unique, and are integral to the success of the Company, and thus wishes to secure the ongoing services of the Executive on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the promises and the mutual covenants set forth below, Company and the Executive agree as follows: 1.
